Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 1 of 90




           EXHIBIT 1
         Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 2 of 90




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ALTANA CREDIT OPPORTUNITIES FUND
SPC, ALTANA CREDIT OPPORTUNITIES
FUND 1 SP, and ALTANA FUNDS LTD.
CAYMAN,
                                                       Case No. 1:20-cv-8402-AT
                               Plaintiffs,             [rel. 1:19-cv-3123 (AT)]
               v.                                      THIRD AMENDED COMPLAINT
BOLIVARIAN REPUBLIC OF VENEZUELA,

                               Defendant.


       Plaintiffs Altana Credit Opportunities Fund SPC, Altana Credit Opportunities Fund 1 SP,

and Altana Funds Ltd. Cayman, for their third amended complaint against the Bolivarian

Republic of Venezuela (“Venezuela”), allege as follows:

                                  NATURE OF THE ACTION

       1.      This is a breach-of-contract action arising out of Venezuela’s failure to pay

principal, interest, or both, on a series of bonds (collectively, the “Bonds”) pursuant to which

Plaintiffs, an investment company, its fund, and its investment adviser and manager, beneficially

hold obligations with a stated principal amount as shown in Schedule 1 (Exhibit A).

       2.      Venezuela issued the Bonds and sold them to investors under certain “fiscal

agency agreements,” which it executed in 1997 (the “1997 FAA”), 1998 (the “1998 FAA”), and

2001 (the “2001 FAA”) (collectively, “the FAAs”). In the FAAs and Bonds themselves,

Venezuela unconditionally promised to make regularly scheduled principal and interest

payments.

       3.      Venezuela failed to do so, defaulting on its payment obligations.
          Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 3 of 90




         4.    Specifically, beginning in October 2017, Venezuela failed to make required semi-

annual interest payments on the Bonds as those payments became due. It has not made any

required interest payments since then. Moreover, Venezuela has failed to pay the principal in

full as required on the Bonds that have since matured, including through acceleration.

         5.    Thus, as this Court has concluded in related cases, Venezuela has breached its

contractual obligations and judgment should be entered for Plaintiffs. See Casa Express Corp. v.

Bolivarian Republic of Venezuela, 2020 WL 5817282, at *1 (S.D.N.Y. Sept. 30, 2020)

(Torres, J.) (denying Venezuela’s motion for stay and granting plaintiffs’ motion for summary

judgment on breach-of-contract claims); Contrarian Capital Mgmt., L.L.C. v. Bolivarian

Republic of Venezuela, 2020 WL 5849013, at *1 (S.D.N.Y. Oct. 1, 2020) (Torres, J.) (same).

                                            PARTIES

         6.    Altana Credit Opportunities Fund SPC (“ACOF SPC”) is an exempted company

incorporated in the Cayman Islands, with its principal place of business in the Cayman Islands.

         7.    Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”) is a segregated portfolio

of ACOF SPC, incorporated in the Cayman Islands, with its principal place of business in the

Cayman Islands.

         8.    ACOF 1 SP, and ACOF SPC as its parent company, are beneficial owners of the

Bonds.

         9.    Altana Funds Ltd. Cayman (“Altana”) is a company incorporated in the Cayman

Islands, with its principal place of business in the Cayman Islands.

         10.   Altana acts as investment adviser and manager for ACOF SPC, and its fund,

ACOF 1 SP, and receives payment for that work. Altana does not beneficially hold the Bonds




                                                 2
         Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 4 of 90




but brings this suit to recover the due and unpaid principal and interest on the Bonds to which

ACOF SPC and ACOF 1 SP are entitled.

       11.     Venezuela is a “foreign state” as defined in 28 U.S.C. § 1603(a).

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action under 28 U.S.C. § 1330 and 28 U.S.C.

§ 1605 because this is a nonjury civil action against a foreign state that is not entitled to

sovereign immunity.

       13.     Venezuela has explicitly and unconditionally waived sovereign immunity in the

FAAs and the Bonds for actions arising out of the FAAs, the Bonds, or any coupon appertaining

thereto. Venezuela is therefore not entitled to immunity under 28 U.S.C. §§ 1605-07, as there is

an express exception to sovereign immunity where the foreign state has waived its immunity, id.

at § 1605(a)(1).

       14.     Venezuela also is not entitled to sovereign immunity because its bond-related

conduct constitutes commercial activity in the United States within the express exception to

immunity for commercial activities under 28 U.S.C. § 1605(a)(2). Venezuela marketed the

Bonds in the United States, offered them for sale in the United States, allowed them to be traded

in the United States, promised to make payments on them in the United States, directed the

actions of its fiscal agents located in the United States, and failed to make payments of principal

and interest in the United States, thus engaging in commercial activity in the United States.

Venezuela’s commercial activities elsewhere also caused direct effects in the United States,

including its failure to pay principal and interest and related damages from Venezuela’s breach

of its payment obligations on the Bonds.




                                                   3
         Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 5 of 90




        15.    Venezuela appointed the Consul General of Venezuela, or, in the Consul’s

absence or incapacity, any official of the Consulate of Venezuela, which maintains offices at

7 East 51st Street, New York, New York 10022, as its authorized agent for service of process.

        16.    Venue is proper because Venezuela consented to and irrevocably waived any

objection to venue in this District. Venue is also proper under 28 U.S.C. § 1391(f)(1) because a

substantial part of the events and omissions giving rise to this claim arose in this District.

Moreover, Venezuela waived any defense that this Court would be an inconvenient forum for

this action.

                                   FACTUAL ALLEGATIONS

                       A. THE FAAS, BONDS, AND BOND OFFERING DOCUMENTS

        17.    The 1997 FAA is a contract entered into as of September 3, 1997 among

Venezuela, Banco Central de Venezuela, as official financial agent of Venezuela, and the Chase

Manhattan Bank as fiscal agent. The 1997 FAA is governed by the laws of the State of New

York without regard to conflicts of laws principles (other than Venezuela’s execution and

authorization of that agreement, which are governed by the laws of Venezuela).

        18.    The 1998 FAA is a contract entered into as of August 6, 1998 among Venezuela,

Banco Central de Venezuela, as official financial agent of Venezuela, and the Chase Manhattan

Bank, as fiscal agent. The parties to the 1998 FAA amended that contract in amendments dated

January 14, 2004 and September 29, 2004. The 1998 FAA, as amended, is governed by the laws

of the State of New York without regard to conflicts of laws principles (other than Venezuela’s

execution and authorization of that agreement, which are governed by the laws of Venezuela).

        19.    The 2001 FAA is a contract entered into among Venezuela, Banco Central de

Venezuela, as official financial agent of Venezuela, and Deutsche Bank AG and Bankers Trust


                                                  4
            Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 6 of 90




Company as fiscal agents and principal paying agents. The parties to the 2001 FAA amended

that contract with three amendments entered into as of September 19, 2003, March 21, 2005, and

December 17, 2007. The 2001 FAA, as amended, is governed by the laws of the State of New

York without regard to conflicts of laws principles (other than Venezuela’s execution and

authorization of that agreement, which are governed by the laws of Venezuela).

         20.    Venezuela issued the Bonds under the 1997 FAA, the 1998 FAA, or the 2001

FAA.

         21.    The principal amount, interest rate, maturity, and other terms are set forth in the

Bonds.

         22.    Certain terms are also summarized in the respective Bond offering documents.

         23.    In the respective FAAs, Venezuela pledged its full faith and credit for the due and

punctual payment of all Bonds issued under those agreements.

                            B. VENEZUELA’S NON-PAYMENT ON THE BONDS

         24.    Beginning in October 2017, Venezuela failed to make required semi-annual

interest payments on the Bonds.

         25.    Since October 2017, Venezuela has not made any of the required semi-annual

interest payments on the Bonds.

         26.    Since October 2017, Venezuela has failed to pay the entire principal amount on

the Bonds that have matured, including through acceleration.

         27.    On information and belief, on December 6, 2018, a group of creditors holding

25% or more in aggregate outstanding principal amount of the 9.375% 2034 Bonds accelerated

those bonds, rendering immediately due and payable the full amount of all unpaid principal and

interest.

                                                  5
         Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 7 of 90




       28.      Under the terms of the Bonds, coupon interest continues to accrue whether or not

their maturity date has passed.

       29.      Venezuela’s failure to pay principal, interest, or both, currently owing on the

Bonds has continued for more than 30 days. As a result, an event of default exists under the

Bonds’ terms.

       30.      On October 8, 2020, as amended on November 5, 2020, January 12, 2021, March

11, 2021, March 12, 2021, and September 22, 2021, Plaintiffs sent to Venezuela, by written

notices to the respective fiscal agents identified in the Bonds, a demand for the payment of the

overdue and unpaid principal and interest described above. A true and accurate copy of this

demand is set forth, respectively, as Exhibit B (Oct. 8), Exhibit C (Nov. 5), Exhibit D (Jan. 12),

Exhibit E (Mar. 11), Exhibit F (Mar. 12), and Exhibit G (Sept. 22).

       31.      On October 8, 2020, as amended on November 5, 2020, January 12, 2021, March

11, 2021, March 12, 2021, and September 22, 2021, Plaintiffs also sent to Venezuela the same

demand, to representatives of both Nicolás Maduro and Juan Guaidó. A true and accurate copy

of this demand is set forth, respectively, as Exhibit H (Oct. 8), Exhibit I (Nov. 5), Exhibit J (Jan.

12), Exhibit K (Mar. 11), Exhibit L (Mar. 12), and Exhibit M (Sept. 22); and Exhibit N (Oct. 8),

Exhibit O (Nov. 5), Exhibit P (Jan. 12), Exhibit Q (Mar. 11), Exhibit R (Mar. 12), and Exhibit S

(Sept. 22).

       32.      Plaintiffs have performed all obligations they may have under the FAAs or any

Bonds issued thereunder.

       33.      As the beneficial owners of an interest in principal in each of the Bonds, Plaintiffs

have claims for damages, in no event less than the contractually required interest payments and

repayment of principal.

                                                  6
          Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 8 of 90




         34.   In the event Venezuela continues to fail to make required semi-annual interest

payments or principal payments on the Bonds after the filing of this complaint, the claims for

damages here encompass those missed payments as well.

         35.   The Bonds require Venezuela to pay all of Plaintiffs’ reasonable and documented

out-of-pocket expenses, including reasonable counsel fees and court costs, incurred in

connection with any “reasonable investigation of any such Event of Default or the enforcement

of the Securities.” Accordingly, in addition to the damages above, Venezuela owes Plaintiffs

their costs and attorneys’ fees for preparing and bringing this action.

                                            COUNT 1

                      BREACH OF CONTRACT ON THE 7.75% 2019 BONDS
         36.   All foregoing paragraphs are incorporated by reference herein.

         37.   The 7.75% 2019 Bonds are valid and enforceable promissory notes executed by

Venezuela.

         38.   Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 7.75% 2019 Bonds.

         39.   Venezuela failed to make required semi-annual interest payments due to Plaintiffs

on the 7.75% 2019 Bonds.

         40.   Venezuela failed to pay Plaintiffs the entire principal amount of the 7.75% 2019

Bonds.

         41.   Venezuela therefore owes Plaintiffs the entire principal amount of their 7.75%

2019 Bonds, plus accrued interest, prejudgment interest, and post-judgment interest.

                                            COUNT 2

                      BREACH OF CONTRACT ON THE 6.00% 2020 BONDS
         42.   All foregoing paragraphs are incorporated by reference herein.
                                                 7
          Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 9 of 90




         43.   The 6.00% 2020 Bonds are valid and enforceable promissory notes executed by

Venezuela.

         44.   Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 6.00% 2020 Bonds.

         45.   Venezuela failed to make required semi-annual interest payments due to Plaintiffs

on the 6.00% 2020 Bonds.

         46.   Venezuela failed to pay Plaintiffs the entire principal amount of their 6.00% 2020

Bonds.

         47.   Venezuela therefore owes Plaintiffs the entire principal amount of their 6.00%

2020 Bonds, plus accrued interest, prejudgment interest, and post-judgment interest.

                                           COUNT 3

                     BREACH OF CONTRACT ON THE 12.75% 2022 BONDS
         48.   All foregoing paragraphs are incorporated by reference herein.

         49.   The 12.75% 2022 Bonds are valid and enforceable promissory notes executed by

Venezuela.

         50.   Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 12.75% 2022 Bonds.

         51.   Venezuela failed to make required semi-annual interest payments due to Plaintiffs

on the 12.75% 2022 Bonds.

         52.   Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 12.75%

2022 Bonds, plus prejudgment and post-judgment interest.

                                           COUNT 4

                     BREACH OF CONTRACT ON THE 9.00% 2023 BONDS
         53.   All foregoing paragraphs are incorporated by reference herein.
                                                8
       Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 10 of 90




       54.    The 9.00% 2023 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       55.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 9.00% 2023 Bonds.

       56.    Venezuela failed to make required interest payments due to Plaintiffs on the

9.00% 2023 Bonds.

       57.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 9.00%

2023 Bonds, plus prejudgment and post-judgment interest.

                                          COUNT 5

                    BREACH OF CONTRACT ON THE 8.25% 2024 BONDS
       58.    All foregoing paragraphs are incorporated by reference herein.

       59.    The 8.25% 2024 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       60.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 8.25% 2024 Bonds.

       61.    Venezuela failed to make required interest payments due to Plaintiffs on the

8.25% 2024 Bonds.

       62.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 8.25%

2024 Bonds, plus prejudgment and post-judgment interest.

                                          COUNT 6

                    BREACH OF CONTRACT ON THE 7.65% 2025 BONDS
       63.    All foregoing paragraphs are incorporated by reference herein.

       64.    The 7.65% 2025 Bonds are valid and enforceable promissory notes executed by

Venezuela.
                                               9
       Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 11 of 90




       65.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 7.65% 2025 Bonds.

       66.    Venezuela failed to make required interest payments due to Plaintiffs on the

7.65% 2025 Bonds.

       67.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 7.65%

2025 Bonds, plus prejudgment and post-judgment interest.

                                          COUNT 7

                    BREACH OF CONTRACT ON THE 11.75% 2026 BONDS
       68.    All foregoing paragraphs are incorporated by reference herein.

       69.    The 11.75% 2026 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       70.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 11.75% 2026 Bonds.

       71.    Venezuela failed to make required semi-annual interest payments due to Plaintiffs

on the 11.75% 2026 Bonds.

       72.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 11.75%

2026 Bonds, plus prejudgment and post-judgment interest.

                                          COUNT 8

                    BREACH OF CONTRACT ON THE 9.25% 2027 BONDS
       73.    All foregoing paragraphs are incorporated by reference herein.

       74.    The 9.25% 2027 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       75.    Plaintiffs have performed all obligations they may have under the 1997 FAA and

the 9.25% 2027 Bonds.
                                              10
       Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 12 of 90




       76.    Venezuela failed to make required semi-annual interest payments due to Plaintiffs

on the 9.25% 2027 Bonds.

       77.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 9.25%

2027 Bonds, plus prejudgment and post-judgment interest.

                                          COUNT 9

                     BREACH OF CONTRACT ON THE 9.25% 2028 BONDS
       78.    All foregoing paragraphs are incorporated by reference herein.

       79.    The 9.25% 2028 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       80.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 9.25% 2028 Bonds.

       81.    Venezuela failed to make required semi-annual interest payments due to Plaintiffs

on the 9.25% 2028 Bonds.

       82.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 9.25%

2028 Bonds, plus prejudgment and post-judgment interest.

                                         COUNT 10

                   BREACH OF CONTRACT ON THE 11.95% 2031 BONDS
       83.    All foregoing paragraphs are incorporated by reference herein.

       84.    The 11.95% 2031 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       85.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 11.95% 2031 Bonds.

       86.    Venezuela failed to make required interest payments due to Plaintiffs on the

11.95% 2031 Bonds.
                                              11
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 13 of 90




       87.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on the 11.95%

2031 Bonds, plus prejudgment and post-judgment interest.

                                          COUNT 11

                    BREACH OF CONTRACT ON THE 9.375% 2034 BONDS
       88.    All foregoing paragraphs are incorporated by reference herein.

       89.    The 9.375% 2034 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       90.    Plaintiffs have performed all obligations they may have under the 1998 FAA and

the 9.375% 2034 Bonds.

       91.    Venezuela failed to make required interest payments due to Plaintiffs on the

9.375% 2034 Bonds.

       92.    Venezuela failed to pay Plaintiffs the entire principal amount of the 9.375% 2034

Bonds, which, on information and belief, were accelerated on December 6, 2018.

       93.    Venezuela therefore owes Plaintiffs the entire principal amount of their 9.375%

2034 Bonds, plus accrued unpaid interest, prejudgment interest, and post-judgment interest.

                                          COUNT 12

                     BREACH OF CONTRACT ON THE 7.00% 2038 BONDS
       94.    All foregoing paragraphs are incorporated by reference herein.

       95.    The 7.00% 2038 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       96.    Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 7.00% 2038 Bonds.

       97.    Venezuela failed to make required interest payments due to Plaintiffs on the

7.00% 2038 Bonds.
                                               12
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 14 of 90




       98.    Venezuela therefore owes Plaintiffs the accrued unpaid interest on its 7.00% 2038

Bonds, plus prejudgment interest and post-judgment interest.

                                          COUNT 13

                    BREACH OF CONTRACT ON THE 13.625% 2018 BONDS

       99.    All foregoing paragraphs are incorporated by reference herein.

       100.   The 13.625% 2018 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       101.   Plaintiffs have performed all obligations they may have under the 1998 FAA or

the 2001 FAA and the 13.625% 2018 Bonds.

       102.   Venezuela failed to make required interest payments due to Plaintiffs on the

13.625% 2018 Bonds.

       103.   Venezuela failed to pay Plaintiffs the entire principal amount of the 13.625%

2018 Bonds.

       104.   Venezuela therefore owes Plaintiffs the entire principal amount of their 13.625%

2018 Bonds, plus accrued interest, prejudgment interest, and post-judgment interest.

                                          COUNT 14

                     BREACH OF CONTRACT ON THE 7.00% 2018 BONDS

       105.   All foregoing paragraphs are incorporated by reference herein.

       106.   The 7.00% 2018 Bonds are valid and enforceable promissory notes executed by

Venezuela.

       107.   Plaintiffs have performed all obligations they may have under the 2001 FAA and

the 7.00% 2018 Bonds.

       108.   Venezuela failed to make required interest payments due to Plaintiffs on the

7.00% 2018 Bonds.
                                               13
         Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 15 of 90




         109.   Venezuela failed to pay Plaintiffs the entire principal amount of the 7.00% 2018

Bonds.

         110.   Venezuela therefore owes Plaintiffs the entire principal amount of their 7.00%

2018 Bonds, plus accrued interest, prejudgment interest, and post-judgment interest.

                                      PRAYER FOR RELIEF

         Plaintiffs respectfully requests that the Court enter judgment in its favor and against

Venezuela as follows:

         A.     Declaring that the 1997 FAA, the 1998 FAA, the 2001 FAA, and each Bond is an

enforceable, valid, and unconditional obligation owed by Venezuela;

         B.     Declaring that Venezuela has breached the 1997 FAA, the 1998 FAA, the 2001

FAA, and the terms of each of the Bonds, by failing to pay Plaintiffs the contractually required

interest payments and repayment of principal;

         C.     Awarding damages to Plaintiffs in an amount to be proven, but in no event less

than the contractually required interest payments and repayment of principal;

         D.     Awarding Plaintiffs their fees and costs, including attorneys’ fees, as permitted by

law;

         E.     Awarding Plaintiffs prejudgment and post-judgment interest; and

         F.     Awarding Plaintiffs other and further relief as the Court deems just and equitable.




                                                  14
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 16 of 90




September 22, 2021                       Respectfully submitted.

                                         /s/ David W. Bowker
                                         DAVID W. BOWKER
                                         WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                         1875 Pennsylvania Avenue NW
                                         Washington, DC 20006
                                         (202) 663-6558
                                         david.bowker@wilmerhale.com
                                         Counsel for Plaintiffs




                                    15
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 17 of 90




           EXHIBIT A
       Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 18 of 90




                                    Schedule 1

                                                                          Interest
                                                             Principal
                                                                          Payment
No.     Issue          ISIN       Date Due         FAA      Beneficially
                                                                            Dates
                                                              Held ($)
                                                                         (Annually)
         7.75%                                                            Apr. 13;
1                  USP97475AN08   10/13/2019     2001 FAA   54,707,100
      2019 Bonds                                                           Oct. 13
         6.00%                                                             June 9;
2                  USP97475AG56   12/09/2020     2001 FAA    8,384,500
      2020 Bonds                                                            Dec. 9
        12.75%                                                            Feb. 23;
3                  USP17625AC16   08/23/2022     2001 FAA   13,631,000
      2022 Bonds                                                           Aug. 23
         9.00%                                                             May 7;
4                  USP17625AA59   05/07/2023     2001 FAA   24,059,000
      2023 Bonds                                                            Nov. 7
         8.25%                                                            Apr. 13;
5                  USP97475AP55   10/13/2024     2001 FAA    2,531,400
      2024 Bonds                                                           Oct. 13
         7.65%                                                            Apr. 21;
6                  XS0217249126   04/21/2025     2001 FAA    1,212,000
      2025 Bonds                                                           Oct. 21
        11.75%                                                            Apr. 21;
7                  USP17625AE71   10/21/2026     2001 FAA   12,835,400
      2026 Bonds                                                           Oct. 21
         9.25%                                                            March 15;
8                  US922646AS37   9/15/2027      1997 FAA    6,252,000
      2027 Bonds                                                          Sept. 15
         9.25%                                                             May 7;
9                  USP17625AB33   05/07/2028     2001 FAA   16,967,500
      2028 Bonds                                                            Nov. 7
        11.95%                                                             Feb. 5;
10                 USP17625AD98   08/05/2031     2001 FAA   14,291,900
      2031 Bonds                                                            Aug. 5
        9.375%                                                             Jan. 13;
11                 US922646BL74   01/13/2034     1998 FAA   11,759,500
      2034 Bonds                                                           June 13
         7.00%                                                            March 31;
12                 USP97475AJ95   03/31/2038     2001 FAA    1,812,000
      2038 Bonds                                                          Sept. 30
                                                                          Feb. 15;
                   US922646AT10   08/15/2018     1998 FAA     684,000
                                                                           Aug. 15
       13.625%
13
      2018 Bonds
                                                                         Feb. 15;
                   USP9395PAA95   08/15/2018     2001 FAA    1,616,000
                                                                         Aug. 15
        7.00%                                                            June 1;
14               USP97475AD26     12/01/2018     2001 FAA    1,352,000
      2018 Bonds                                                          Dec. 1
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 19 of 90




           EXHIBIT B
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 20 of 90




October 8, 2020

By Hand Delivery

Deutsche Bank Trust Company Americas
f/k/a/ Bankers Trust Company
60 Wall Street
New York, NY 10005

J.P. Morgan Chase Bank
4 New York Plaza
15th Floor
New York, NY 10004

BNY Mellon Global Corporate Trust
240 Greenwich Street
New York, NY 10268

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured. Under the Bonds, coupon interest continues to accrue
whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.


Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 21 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.



                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
      Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 22 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,565,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            5,704,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA            3,043,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           14,023,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            1,751,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA            8,917,000
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            4,538,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA            6,485,000
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA            6,842,000
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA            1,171,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             422,000
      2038 Bonds                                                                                       Sept. 30




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 23 of 90




           EXHIBIT C
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 24 of 90




November 5, 2020

By Hand Delivery

Deutsche Bank Trust Company Americas
f/k/a/ Bankers Trust Company
60 Wall Street
New York, NY 10005

J.P. Morgan Chase Bank
4 New York Plaza
15th Floor
New York, NY 10004

BNY Mellon Global Corporate Trust
240 Greenwich Street
New York, NY 10268

          Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letter, dated October 8, 2020, amending the amounts of principal beneficially held for
certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any


AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 25 of 90




interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.



                                                            Sincerely,

                                                            /s/ Lee Robinson

                                                            CIO & Director, Altana Funds




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
      Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 26 of 90




                                                        Schedule 1

                                                                                                              Interest
                                                                                                 Principal
                                                                                                              Payment
No.        Issue                 ISIN                Date Due                  FAA              Beneficially
                                                                                                                Dates
                                                                                                  Held ($)
                                                                                                             (Annually)
        7.75%                                                                                                 Apr. 13;
1                        USP97475AN08               10/13/2019             2001 FAA             54,675,600
      2019 Bonds                                                                                               Oct. 13
        6.00%                                                                                                  June 9;
2                        USP97475AG56               12/09/2020             2001 FAA              5,704,500
      2020 Bonds                                                                                                Dec. 9
        12.75%                                                                                                Feb. 23;
3                        USP17625AC16               08/23/2022             2001 FAA              5,943,000
      2022 Bonds                                                                                               Aug. 23
        9.00%                                                                                                  May 7;
4                        USP17625AA59               05/07/2023             2001 FAA             19,123,000
      2023 Bonds                                                                                                Nov. 7
        8.25%                                                                                                 Apr. 13;
5                         USP97475AP55              10/13/2024             2001 FAA              1,751,900
      2024 Bonds                                                                                               Oct. 13
        7.65%                                                                                                 Apr. 21;
6                         XS0217249126              04/21/2025             2001 FAA              1,212,000
      2025 Bonds                                                                                               Oct. 21
        11.75%                                                                                                Apr. 21;
7                        USP17625AE71               10/21/2026             2001 FAA              8,917,000
      2026 Bonds                                                                                               Oct. 21
        9.25%                                                                                                 March 15;
8                         US922646AS37               9/15/2027             1997 FAA              4,538,000
      2027 Bonds                                                                                              Sept. 15
        9.25%                                                                                                  May 7;
9                        USP17625AB33               05/07/2028             2001 FAA              8,785,000
      2028 Bonds                                                                                                Nov. 7
        11.95%                                                                                                 Feb. 5;
10                       USP17625AD98               08/05/2031             2001 FAA              7,142,000
      2031 Bonds                                                                                                Aug. 5
        9.375%                                                                                                 Jan. 13;
11                        US922646BL74              01/13/2034             1998 FAA              7,183,500
      2034 Bonds                                                                                               June 13
        7.00%                                                                                                 March 31;
12                        USP97475AJ95              03/31/2038             2001 FAA               642,000
      2038 Bonds                                                                                              Sept. 30




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 27 of 90




           EXHIBIT D
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 28 of 90




January 12, 2021

By Hand Delivery

Deutsche Bank Trust Company Americas
f/k/a/ Bankers Trust Company
60 Wall Street
New York, NY 10005

J.P. Morgan Chase Bank
4 New York Plaza
15th Floor
New York, NY 10004

BNY Mellon Global Corporate Trust
240 Greenwich Street
New York, NY 10268

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020 and November 5, 2020, amending the amounts of
principal beneficially held for certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any


Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 29 of 90




interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.



                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 30 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            6,604,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA            8,846,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           19,494,800
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA            9,907,000
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            4,538,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           12,585,000
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA            7,752,000
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA            8,123,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 31 of 90




           EXHIBIT E
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 32 of 90




March 11, 2021

By Hand Delivery

Deutsche Bank Trust Company Americas
f/k/a/ Bankers Trust Company
60 Wall Street
New York, NY 10005

J.P. Morgan Chase Bank
4 New York Plaza
15th Floor
New York, NY 10004

BNY Mellon Global Corporate Trust
240 Greenwich Street
New York, NY 10268

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, and January 12, 2021, amending the
amounts of principal beneficially held for certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 33 of 90




interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.



                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 34 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            7,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           11,474,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           22,597,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,712,100
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,143,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           14,002,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           10,385,100
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           10,981,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA              344,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 35 of 90




           EXHIBIT F
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 36 of 90




March 12, 2021

By Hand Delivery

Deutsche Bank Trust Company Americas
f/k/a/ Bankers Trust Company
60 Wall Street
New York, NY 10005

J.P. Morgan Chase Bank
4 New York Plaza
15th Floor
New York, NY 10004

BNY Mellon Global Corporate Trust
240 Greenwich Street
New York, NY 10268

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, January 12, 2021, and March 11,
2021, amending the amounts of principal beneficially held for certain Bonds, as reflected in
Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 37 of 90




thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.



                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 38 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            7,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           11,498,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           22,999,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,731,100
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,192,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           14,095,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           10,416,100
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           10,981,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA              344,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 39 of 90




           EXHIBIT G
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 40 of 90




September 22, 2021

By Hand Delivery

Deutsche Bank Trust Company Americas
f/k/a/ Bankers Trust Company
60 Wall Street
New York, NY 10005

J.P. Morgan Chase Bank
4 New York Plaza
15th Floor
New York, NY 10004

BNY Mellon Global Corporate Trust
240 Greenwich Street
New York, NY 10268

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, January 12, 2021, March 11, 2021,
and March 12, 2021, amending the amounts of principal beneficially held for certain Bonds,
as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 41 of 90




thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.



                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 42 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,707,100
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            8,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           13,631,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           24,059,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,531,400
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,835,400
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,252,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           16,967,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           14,291,900
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           11,759,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA            1,812,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA             1,352,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 43 of 90




           EXHIBIT H
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 44 of 90




October 8, 2020

By International Courier

Ministerio de Finanzas de la Republica
Bolivariana de Venezuela
Direccion General Sectorial de Finanzas Publicas
Esquina de Carmelitas
Avenida Urdaneta
Edificio del Ministerio de Hacienda
Caracas, Venezuela
Attn: Director de Credito Publico

Banco Central de Venezuela
Esquina de Carmelitas
Avenida Urdaneta
Caracas 1010
Venezuela
Attn: Vice President of International Operations

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured. Under the Bonds, coupon interest continues to accrue
whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any


Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 45 of 90




interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
      Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 46 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,565,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            5,704,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA            3,043,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           14,023,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            1,751,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA            8,917,000
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            4,538,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA            6,485,000
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA            6,842,000
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA            1,171,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             422,000
      2038 Bonds                                                                                       Sept. 30




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 47 of 90




            EXHIBIT I
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 48 of 90




November 5, 2020

By International Courier

Ministerio de Finanzas de la Republica
Bolivariana de Venezuela
Direccion General Sectorial de Finanzas Publicas
Esquina de Carmelitas
Avenida Urdaneta
Edificio del Ministerio de Hacienda
Caracas, Venezuela
Attn: Director de Credito Publico

Banco Central de Venezuela
Esquina de Carmelitas
Avenida Urdaneta
Caracas 1010
Venezuela
Attn: Vice President of International Operations

          Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letter, dated October 8, 2020, amending the amounts of principal beneficially held for
certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 49 of 90




thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                            Sincerely,

                                                            /s/ Lee Robinson

                                                            CIO & Director, Altana Funds




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
      Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 50 of 90




                                                        Schedule 1

                                                                                                              Interest
                                                                                                 Principal
                                                                                                              Payment
No.        Issue                 ISIN                Date Due                  FAA              Beneficially
                                                                                                                Dates
                                                                                                  Held ($)
                                                                                                             (Annually)
        7.75%                                                                                                 Apr. 13;
1                        USP97475AN08               10/13/2019             2001 FAA             54,675,600
      2019 Bonds                                                                                               Oct. 13
        6.00%                                                                                                  June 9;
2                        USP97475AG56               12/09/2020             2001 FAA              5,704,500
      2020 Bonds                                                                                                Dec. 9
        12.75%                                                                                                Feb. 23;
3                        USP17625AC16               08/23/2022             2001 FAA              5,943,000
      2022 Bonds                                                                                               Aug. 23
        9.00%                                                                                                  May 7;
4                        USP17625AA59               05/07/2023             2001 FAA             19,123,000
      2023 Bonds                                                                                                Nov. 7
        8.25%                                                                                                 Apr. 13;
5                         USP97475AP55              10/13/2024             2001 FAA              1,751,900
      2024 Bonds                                                                                               Oct. 13
        7.65%                                                                                                 Apr. 21;
6                         XS0217249126              04/21/2025             2001 FAA              1,212,000
      2025 Bonds                                                                                               Oct. 21
        11.75%                                                                                                Apr. 21;
7                        USP17625AE71               10/21/2026             2001 FAA              8,917,000
      2026 Bonds                                                                                               Oct. 21
        9.25%                                                                                                 March 15;
8                         US922646AS37               9/15/2027             1997 FAA              4,538,000
      2027 Bonds                                                                                              Sept. 15
        9.25%                                                                                                  May 7;
9                        USP17625AB33               05/07/2028             2001 FAA              8,785,000
      2028 Bonds                                                                                                Nov. 7
        11.95%                                                                                                 Feb. 5;
10                       USP17625AD98               08/05/2031             2001 FAA              7,142,000
      2031 Bonds                                                                                                Aug. 5
        9.375%                                                                                                 Jan. 13;
11                        US922646BL74              01/13/2034             1998 FAA              7,183,500
      2034 Bonds                                                                                               June 13
        7.00%                                                                                                 March 31;
12                        USP97475AJ95              03/31/2038             2001 FAA               642,000
      2038 Bonds                                                                                              Sept. 30




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 51 of 90




            EXHIBIT J
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 52 of 90




January 12, 2021

By International Courier

Ministerio de Finanzas de la Republica
Bolivariana de Venezuela
Direccion General Sectorial de Finanzas Publicas
Esquina de Carmelitas
Avenida Urdaneta
Edificio del Ministerio de Hacienda
Caracas, Venezuela
Attn: Director de Credito Publico

Banco Central de Venezuela
Esquina de Carmelitas
Avenida Urdaneta
Caracas 1010
Venezuela
Attn: Vice President of International Operations

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020 and November 5, 2020, amending the amounts of
principal beneficially held for certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

       Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 53 of 90




thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 54 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            6,604,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA            8,846,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           19,494,800
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA            9,907,000
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            4,538,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           12,585,000
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA            7,752,000
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA            8,123,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 55 of 90




           EXHIBIT K
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 56 of 90




March 11, 2021

By International Courier

Ministerio de Finanzas de la Republica
Bolivariana de Venezuela
Direccion General Sectorial de Finanzas Publicas
Esquina de Carmelitas
Avenida Urdaneta
Edificio del Ministerio de Hacienda
Caracas, Venezuela
Attn: Director de Credito Publico

Banco Central de Venezuela
Esquina de Carmelitas
Avenida Urdaneta
Caracas 1010
Venezuela
Attn: Vice President of International Operations

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, and January 12, 2021, amending the
amounts of principal beneficially held for certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

     Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 57 of 90




accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 58 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            7,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           11,474,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           22,597,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,712,100
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,143,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           14,002,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           10,385,100
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           10,981,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA              344,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 59 of 90




           EXHIBIT L
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 60 of 90




March 12, 2021

By International Courier

Ministerio de Finanzas de la Republica
Bolivariana de Venezuela
Direccion General Sectorial de Finanzas Publicas
Esquina de Carmelitas
Avenida Urdaneta
Edificio del Ministerio de Hacienda
Caracas, Venezuela
Attn: Director de Credito Publico

Banco Central de Venezuela
Esquina de Carmelitas
Avenida Urdaneta
Caracas 1010
Venezuela
Attn: Vice President of International Operations

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, January 12, 2021, and March 11,
2021, amending the amounts of principal beneficially held for certain Bonds, as reflected in
Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.


Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 61 of 90




        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 62 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            7,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           11,498,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           22,999,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,731,100
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,192,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           14,095,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           10,416,100
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           10,981,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA              344,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 63 of 90




          EXHIBIT M
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 64 of 90




September 22, 2021

By International Courier

Ministerio de Finanzas de la Republica
Bolivariana de Venezuela
Direccion General Sectorial de Finanzas Publicas
Esquina de Carmelitas
Avenida Urdaneta
Edificio del Ministerio de Hacienda
Caracas, Venezuela
Attn: Director de Credito Publico

Banco Central de Venezuela
Esquina de Carmelitas
Avenida Urdaneta
Caracas 1010
Venezuela
Attn: Vice President of International Operations

         Re: Notice of Event of Default and Demand for Payment

Dear Sir or Madam:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, January 12, 2021, March 11, 2021,
and March 12, 2021, amending the amounts of principal beneficially held for certain Bonds,
as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.


Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 65 of 90




        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.

       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 66 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,707,100
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            8,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           13,631,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           24,059,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,531,400
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,835,400
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,252,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           16,967,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           14,291,900
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           11,759,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA            1,812,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA             1,352,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 67 of 90




           EXHIBIT N
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 68 of 90




October 8, 2020

By Hand Delivery

Carlos Vecchio
Ambassador to the United States for the
   Bolivarian Republic of Venezuela
c/o Embassy of Venezuela
1099 30th Street
Washington D.C. 20007


        Re: Notice of Event of Default and Demand for Payment

Dear Ambassador Vecchio:

        I write this letter on behalf Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured. Under the Bonds, coupon interest continues to accrue
whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.




 Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                   George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                       Authorised and Regulated by CIMA
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 69 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
      Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 70 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,565,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            5,704,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA            3,043,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           14,023,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            1,751,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA            8,917,000
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            4,538,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA            6,485,000
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA            6,842,000
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA            1,171,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             422,000
      2038 Bonds                                                                                       Sept. 30




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 71 of 90




           EXHIBIT O
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 72 of 90




November 5, 2020

By Hand Delivery

Carlos Vecchio
Ambassador to the United States for the
   Bolivarian Republic of Venezuela
c/o Embassy of Venezuela
1099 30th Street
Washington D.C. 20007

          Re: Notice of Event of Default and Demand for Payment

Dear Ambassador Vecchio:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letter, dated October 8, 2020, amending the amounts of principal beneficially held for
certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
     Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 73 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                            Sincerely,

                                                            /s/ Lee Robinson

                                                            CIO & Director, Altana Funds




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
      Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 74 of 90




                                                        Schedule 1

                                                                                                              Interest
                                                                                                 Principal
                                                                                                              Payment
No.        Issue                 ISIN                Date Due                  FAA              Beneficially
                                                                                                                Dates
                                                                                                  Held ($)
                                                                                                             (Annually)
        7.75%                                                                                                 Apr. 13;
1                        USP97475AN08               10/13/2019             2001 FAA             54,675,600
      2019 Bonds                                                                                               Oct. 13
        6.00%                                                                                                  June 9;
2                        USP97475AG56               12/09/2020             2001 FAA              5,704,500
      2020 Bonds                                                                                                Dec. 9
        12.75%                                                                                                Feb. 23;
3                        USP17625AC16               08/23/2022             2001 FAA              5,943,000
      2022 Bonds                                                                                               Aug. 23
        9.00%                                                                                                  May 7;
4                        USP17625AA59               05/07/2023             2001 FAA             19,123,000
      2023 Bonds                                                                                                Nov. 7
        8.25%                                                                                                 Apr. 13;
5                         USP97475AP55              10/13/2024             2001 FAA              1,751,900
      2024 Bonds                                                                                               Oct. 13
        7.65%                                                                                                 Apr. 21;
6                         XS0217249126              04/21/2025             2001 FAA              1,212,000
      2025 Bonds                                                                                               Oct. 21
        11.75%                                                                                                Apr. 21;
7                        USP17625AE71               10/21/2026             2001 FAA              8,917,000
      2026 Bonds                                                                                               Oct. 21
        9.25%                                                                                                 March 15;
8                         US922646AS37               9/15/2027             1997 FAA              4,538,000
      2027 Bonds                                                                                              Sept. 15
        9.25%                                                                                                  May 7;
9                        USP17625AB33               05/07/2028             2001 FAA              8,785,000
      2028 Bonds                                                                                                Nov. 7
        11.95%                                                                                                 Feb. 5;
10                       USP17625AD98               08/05/2031             2001 FAA              7,142,000
      2031 Bonds                                                                                                Aug. 5
        9.375%                                                                                                 Jan. 13;
11                        US922646BL74              01/13/2034             1998 FAA              7,183,500
      2034 Bonds                                                                                               June 13
        7.00%                                                                                                 March 31;
12                        USP97475AJ95              03/31/2038             2001 FAA               642,000
      2038 Bonds                                                                                              Sept. 30




AltanaFundsLimited–RegisteredOfficeaddress:WalkersCorporateLimited,CaymanCorporateCentre,27HospitalRoad,
                  GeorgeTown,GrandCaymanKY1Ͳ9008,CaymanIslandsCIMARegistered(No.568525)
E:info@altanawealth.comw:www.altanawealth.com                         AuthorisedandRegulatedbyCIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 75 of 90




           EXHIBIT P
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 76 of 90




January 12, 2021

By Hand Delivery

Carlos Vecchio
Ambassador to the United States for the
   Bolivarian Republic of Venezuela
c/o Embassy of Venezuela
1099 30th Street
Washington D.C. 20007

         Re: Notice of Event of Default and Demand for Payment

Dear Ambassador Vecchio:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020 and November 5, 2020, amending the amounts of
principal beneficially held for certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 77 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 78 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            6,604,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA            8,846,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           19,494,800
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA            9,907,000
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            4,538,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           12,585,000
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA            7,752,000
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA            8,123,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 79 of 90




           EXHIBIT Q
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 80 of 90




March 11, 2021

By Hand Delivery

Carlos Vecchio
Ambassador to the United States for the
   Bolivarian Republic of Venezuela
c/o Embassy of Venezuela
1099 30th Street
Washington D.C. 20007

         Re: Notice of Event of Default and Demand for Payment

Dear Ambassador Vecchio:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, and January 12, 2021, amending the
amounts of principal beneficially held for certain Bonds, as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 81 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 82 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            7,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           11,474,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           22,597,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,712,100
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,143,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           14,002,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           10,385,100
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           10,981,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA              344,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 83 of 90




           EXHIBIT R
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 84 of 90




March 12, 2021

By Hand Delivery

Carlos Vecchio
Ambassador to the United States for the
   Bolivarian Republic of Venezuela
c/o Embassy of Venezuela
1099 30th Street
Washington D.C. 20007

         Re: Notice of Event of Default and Demand for Payment

Dear Ambassador Vecchio:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, January 12, 2021, and March 11,
2021 amending the amounts of principal beneficially held for certain Bonds, as reflected in
Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 85 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 86 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,675,600
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            7,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           11,498,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           22,999,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,351,900
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,731,100
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,192,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           14,095,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           10,416,100
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           10,981,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA             642,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA              344,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 87 of 90




           EXHIBIT S
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 88 of 90




September 22, 2021

By Hand Delivery

Carlos Vecchio
Ambassador to the United States for the
   Bolivarian Republic of Venezuela
c/o Embassy of Venezuela
1099 30th Street
Washington D.C. 20007

         Re: Notice of Event of Default and Demand for Payment

Dear Ambassador Vecchio:

        I write this letter on behalf of Altana Credit Opportunities Fund SPC (“ACOF SPC”),
Altana Credit Opportunities Fund 1 SP (“ACOF 1 SP”), and Altana Funds Ltd. Cayman
(“Altana”). ACOF SPC, and its fund, ACOF 1 SP, are beneficial owners of certain bonds
(collectively) (the “Bonds”), identified in the attached Schedule 1. Altana acts as an
investment adviser and manager for ACOF SPC and ACOF 1 SP. This letter supplements my
prior letters, dated October 8, 2020, November 5, 2020, January 12, 2021, March 11, 2021,
and March 12, 2021, amending the amounts of principal beneficially held for certain Bonds,
as reflected in Schedule 1.

        The Bonds were issued by the Bolivarian Republic of Venezuela (“Venezuela”). They
are governed, respectively, by a fiscal agency agreement dated September 3, 1997, as
amended (the “1997 FAA”), for which Chase Manhattan Bank is the identified fiscal agent; a
fiscal agency agreement dated August 6, 1998, as amended (the “1998 FAA”), for which
Chase Manhattan Bank is the identified fiscal agent; or a fiscal agency agreement dated July
25, 2001, as amended (the “2001 FAA”), for which Deutsche Bank AG and Bankers Trust
Company are the identified fiscal agents. It is my understanding that BNY Mellon Global
Corporate Trust or J.P. Morgan Chase Bank may now be the fiscal agent for those Bonds for
which Chase Manhattan Bank was previously the fiscal agent.

        Beginning in October 2017, Venezuela has failed to make required semi-annual
interest payments on the Bonds. Venezuela has not made any of the required semi-annual
interest payments since that date. Venezuela has also failed to pay the entire principal amount
on the Bonds that have matured, including through acceleration. Under the Bonds, coupon
interest continues to accrue whether or not their maturity date has passed.

        Therefore, an event of default has occurred under the Bonds’ terms. As a result,
ACOF SPC, ACOF 1 SP, and Altana present this demand that Venezuela pay to them all
accrued and unpaid interest on the Bonds currently due and payable, along with any interest
thereon, and the entire principal amount for those Bonds that have matured, along with any
interest thereon. Such entire amount should be forwarded to Altana, as investment adviser
and manager.




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 89 of 90




       We reserve all rights to take all necessary legal actions to enforce our rights,
including, without limitation, rights to prejudgment and post-judgment interest.

                                                        Sincerely,

                                                        /s/ Lee Robinson

                                                        CIO & Director, Altana Funds




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
        Case 1:20-cv-08402-AT Document 40-1 Filed 09/22/21 Page 90 of 90




                                                    Schedule 1

                                                                                                       Interest
                                                                                          Principal
                                                                                                       Payment
No.       Issue                ISIN              Date Due                 FAA            Beneficially
                                                                                                         Dates
                                                                                           Held ($)
                                                                                                      (Annually)
         7.75%                                                                                         Apr. 13;
1                       USP97475AN08            10/13/2019            2001 FAA           54,707,100
      2019 Bonds                                                                                        Oct. 13
         6.00%                                                                                          June 9;
2                       USP97475AG56            12/09/2020            2001 FAA            8,384,500
      2020 Bonds                                                                                         Dec. 9
        12.75%                                                                                         Feb. 23;
3                       USP17625AC16            08/23/2022            2001 FAA           13,631,000
      2022 Bonds                                                                                        Aug. 23
         9.00%                                                                                          May 7;
4                       USP17625AA59            05/07/2023            2001 FAA           24,059,000
      2023 Bonds                                                                                         Nov. 7
         8.25%                                                                                         Apr. 13;
5                       USP97475AP55            10/13/2024            2001 FAA            2,531,400
      2024 Bonds                                                                                        Oct. 13
         7.65%                                                                                         Apr. 21;
6                       XS0217249126            04/21/2025            2001 FAA            1,212,000
      2025 Bonds                                                                                        Oct. 21
        11.75%                                                                                         Apr. 21;
7                       USP17625AE71            10/21/2026            2001 FAA           12,835,400
      2026 Bonds                                                                                        Oct. 21
         9.25%                                                                                         March 15;
8                       US922646AS37             9/15/2027            1997 FAA            6,252,000
      2027 Bonds                                                                                       Sept. 15
         9.25%                                                                                          May 7;
9                       USP17625AB33            05/07/2028            2001 FAA           16,967,500
      2028 Bonds                                                                                         Nov. 7
        11.95%                                                                                          Feb. 5;
10                      USP17625AD98            08/05/2031            2001 FAA           14,291,900
      2031 Bonds                                                                                         Aug. 5
        9.375%                                                                                          Jan. 13;
11                      US922646BL74            01/13/2034            1998 FAA           11,759,500
      2034 Bonds                                                                                        June 13
         7.00%                                                                                         March 31;
12                      USP97475AJ95            03/31/2038            2001 FAA            1,812,000
      2038 Bonds                                                                                       Sept. 30
                                                                                                       Feb. 15;
                        US922646AT10            08/15/2018            1998 FAA             684,000
                                                                                                        Aug. 15
       13.625%
13
      2018 Bonds
                                                                                                            Feb. 15;
                       USP9395PAA95             08/15/2018            2001 FAA             1,616,000
                                                                                                            Aug. 15
        7.00%                                                                                               June 1;
14               USP97475AD26                   12/01/2018            2001 FAA             1,352,000
      2018 Bonds                                                                                             Dec. 1




Altana Funds Limited – Registered Office address: Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital Road,
                  George Town, Grand Cayman KY1-9008, Cayman Islands CIMA Registered (No.568525)
E: info@altanawealth.com w: www.altanawealth.com                                     Authorised and Regulated by CIMA
